Citation Nr: 1420704	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to June 1973, with additional periods of service in the Marine Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 (TDIU) and September 2012 (hepatitis C) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  During that hearing, the Veteran was informed that the issues of entitlement to service connection for PTSD and entitlement to service connection for Meniere's disease could be heard by the undersigned Veterans Law Judge, but that a panel decision would be necessary thereafter due to the fact that a different Veterans Law Judge had heard testimony on those issues in a June 2009 Board hearing.  

Following a conference with his representative, the Veteran opted to testify only on the issues enumerated in the title page above and to submit the issues of service connection for PTSD and Meniere's disease to the Veterans Law Judge who heard testimony on those issues previously.  Those issues are, therefore, considered in a separate Board decision and will not be discussed further here.

In January 2010, the issue of entitlement to a TDIU was remanded so that a statement of the case (SOC) could be issued.  A statement of the case was issued in February 2010.  Therefore the Board finds that the directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hemorrhoids, entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for loss of taste, entitlement to service connection for erectile dysfunction, entitlement to an increased rating for hypothyroidism, entitlement to an increased rating for peripheral neuropathy of the right leg, and entitlement to an increased rating for peripheral neuropathy of the left leg have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period between January 11, 2007 and March 11, 2007, the Veteran's service-connected hepatitis C was manifested by no more than daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

2.  For the period between March 11, 2007 and December 1, 2009, the Veteran's service-connected hepatitis C was manifested by near-constant debilitating symptoms to include fatigue, nausea, diarrhea, and right upper quadrant pain.

3.  From December 2, 2009, the Veteran's service-connected hepatitis C has been manifested by daily fatigue, malaise and anorexia, hepatomegaly, and incapacitating episodes having a total duration of at least six weeks during the past 12 month period, but not occurring constantly.

4.  The Veteran's service-connected disabilities render him unable to maintain substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected hepatitis C from January 11, 2007 to March 11, 2007, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

2.  The criteria for entitlement to a disability evaluation of 100 percent for the Veteran's service-connected hepatitis C, from March 11, 2007 to December 1, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

3.  The criteria for entitlement to a disability evaluation of 60 percent for the Veteran's service-connected hepatitis C, from December 2, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

4.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The increased rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding the Veteran's claim for TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In August 2013, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating, and whether the Veteran was employable.  The VLJ additionally sought to specifically identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication that any additional action is needed to comply with the duty to assist.  VA medical treatment records and private treatment records have been obtained; the Veteran has not identified additional treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159(c)(2).  VA examinations have been conducted which appropriately discuss the level of severity of the Veteran's symptoms.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, supra.

II.  Relevant Laws and Regulations-Increased Rating Claims

The Veteran seeks a higher disability rating for his hepatitis C.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Id.  The Veteran's disability ratings have been staged in the analysis below to reflect fluctuations in the severity of Veteran's hepatitis C symptoms.

The Veteran's service-connected hepatitis C has been rated by the RO under the provisions of Diagnostic Code 7354.  Under this regulatory provision, in relevant part, a 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent evaluation is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112. 

An incapacitating episode is defined as a period of acute signs and symptoms severe enough to require bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.114.

III.  Factual Background 

A December 2006 VA treatment note reported that the Veteran complained of problems bleeding and bruising easily, the Veteran reported no liver tenderness or abdominal tenderness.  A diagnosis of chronic hepatitis C was provided.  The Veteran noted no symptoms of hepatitis C in his January 11, 2007 claim, stating only that he had been diagnosed with the disease and January 2007 treatment notes reveal "hepatitis C with mild activity."  

VA medical records demonstrate that the Veteran began Interferon treatment on March 11, 2007, soon thereafter, the Veteran reported numb lips, dry mouth, excessive thirst, brief heart palpitations, and poor sleep.  He stated that his symptoms were getting worse.  

An April 2007 letter from the Veteran's treating nurse stated that the Veteran was no longer able to work due to the side effects of Interferon treatment.  She wrote that the Veteran's severe fatigue, diarrhea, and nausea had made him unable to consistently work full or part time.  

A June 2007 Social Security Administration report noted the Veteran's complaints of headache, fatigue, fever, chills, sweats, diarrhea, and nausea following Interferon treatment.  The examiner noted that the Veteran's symptoms and functional limitations were considered credible and that the Veteran did not have the ability to sustain a normal schedule.  

On VA examination in March 2008, the Veteran reported symptoms of daily fatigue and daily nausea.  He did not report vomiting or anorexia.  He stated that he had right upper quadrant pain and did not have weight loss.  The Veteran's liver was enlarged.  It was noted that the Veteran's hepatitis C caused moderate effects on the Veteran's ability to do chores, shop, and perform in recreational activities.  The Veteran symptoms had a severe effect on his ability to exercise and take part in sports.  It was noted that overwhelming factors of his impairment were fatigue, malaise, and diarrhea.  An April 2008 treatment note reported that the Veteran had advanced liver disease and that he had had a relapse of hepatitis C following Interferon treatment.  In a May 2008 treatment record it was noted that the Veteran had had a good response to treatment but had a questionable breakthrough or relapse.  

The Veteran's treatment notes report that a second round of Interferon treatments were scheduled between October 5, 2008 and December 1, 2009 with the Veteran's last shot of Interferon occurring on November 23, 2009.  Following the Veteran's first injection, the Veteran is shown to have called the VA medical center regarding the severity of his side effects, he reported diarrhea four to five times a day as well as fever, chills and sweats.  

The Veteran's treating physician noted in November 2008 that he signed a form for the Veteran's insurance company stating that the Veteran would be unable to work while under treatment for hepatitis C.  In a later November 2008 treatment record, the Veteran was reported as having mild hepatomegaly and fatigue.  The Veteran additionally reported flu-like symptoms to include fever, chills and sweats, and a loss of appetite.  In a December 2008 treatment note, the Veteran complained of trouble sleeping at night and having to take naps during the daytime.

In a February 2009 treatment record it was noted that the Veteran was tolerating Interferon reasonably well but that he was very fatigued at the beginning of the week.  The Veteran reported flu-like symptoms in March 2009 as well as abdominal pain around the liver, diarrhea four to five times a day, loss of appetite, and insomnia as well as shortness of breath and an irregular pulse.  It was noted that the Veteran's hair was breaking off.  

A May 2009 treatment note demonstrates that the Veteran called his doctor after he experienced intermittent chills, burning back, and diarrhea following an Interferon injection.  A June 2009 treatment note reveals that the Veteran reported losing 30 pounds in four months and that he had lost his sense of taste.  The Veteran reported that he napped a lot in the daytime and was up throughout the night.  

In a September 2009 worksheet associated with the Veteran's private insurance, Dr. M.T. noted that the Veteran experienced chronic fatigue, chills, aches, sweats, fever, nausea, skin rash, short term memory [loss], irritability and an inability to concentrate secondary to Interferon treatment.  It was noted that the Veteran was unable to work, and that work was contraindicated until the Veteran completed treatment.  

A January 2010 treatment note reflects that the Veteran reported feeling better, that he gained weight and could taste food again.  The Veteran was reported to have an improved energy level, weight gain and normal liver function tests in a May 2010 treatment note.  A May 2010 consultation report from the Social Security Administration noted that the Veteran reported severe symptoms and side effects secondary to Interferon therapy, but that the evidence of record demonstrated that the Veteran's hepatitis C was under control.  

In a June 2010 application for disability benefits from the Social Security Administration, the Veteran reported that he was incredibly fatigued and required rest frequently.  

A September 2010 Social Security Administration disability determination noted that disability benefits were awarded in March 2007 because the Veteran was limited by his hepatitis C in performing less than a full range of sedentary work.  It was noted that following his Interferon treatment, the Veteran was unable to work due to a combination of service-connected and non-service connected disabilities.  The SSA findings also noted that the Veteran's "allegations of fatigue are [were] in excess of and are not consistent with his reports to his treating physicians now that he had completed Interferon treatments."  

In a December 2010 treatment note, it was noted that the Veteran had been tested following concerns over his memory, following a referral from the nurse who treated him for his hepatitis C.  The examiner noted that the Veteran demonstrated some cognitive difficulties on testing, and that Interferon studies were largely inconclusive as to the long-term cognitive effects of treatment.  The examiner noted that a confounding factor to the Veteran's difficulties were depression and PTSD which were known contributors to memory function.  The examiner recommended further treatment of PTSD and depression.

The Veteran was afforded a VA examination in August 2012.  It was noted that continuous medication was required for control of the Veteran's liver condition, the Veteran was shown to require Gabapentin for his hepatitis.  The Veteran reported symptoms to include fatigue, and lower extremity neuropathy.  The Veteran did not report malaise, anorexia, nausea, vomiting, or weight loss.  Incapacitating episodes due to liver conditions during the past twelve months lasting six weeks or more were noted.  The examiner noted that the Veteran's ability to work was impacted by the Veteran's liver condition in that the Veteran had abiding daily fatigue.  

During his August 2013 Board hearing, the Veteran explained that, during his Interferon treatment, he injected himself on Sunday night and found a place to lay down until Wednesday or Thursday.  He stated while on Interferon, he lost his fingernails and hair.  He explained that during that time, he had no control of his bowels and that he required constant help from his wife due to memory loss.  The Veteran stated that he had no sense of taste, substantial weight loss, thrush and intermittent sweating, bruising and bleeding as well as significant depression during his treatment.  The Veteran's wife testified that the Veteran was fatigued during his treatment due to lack of sleep, that he had diarrhea, a loss of taste, nausea, and panic attacks.  She explained that her husband couldn't do anything during his treatment.  The Veteran reported that even after his Interferon treatment, he still had side effects from that treatment to include daily diarrhea, fatigue, and liver pain.  

In September 2013 the Veteran's representative contended that the RO failed to recognize the impact of the Veteran's medical treatment, most significantly his Interferon treatment, in finding that a 20 percent disability rating was appropriate.  The representative further asserted that the Veteran should be afforded a 100 percent disability rating between March 2007 and June 2010 under Diagnostic Code 7343 for malignant neoplasms of the digestive system during a period of antineoplastic chemotherapy or other therapeutic procedure, which allowed for a period of six months of a 100 percent rating following treatment.

IV.  Entitlement to an Initial Disability Rating in Excess of 20 Percent from January 11, 2007 to March 10, 2007.

In a September 2012 rating decision, the Veteran was granted service connection for hepatitis C with a 20 percent disability rating effective January 11, 2007, the date of his claim for service connection.  The Veteran asserts that his hepatitis C symptoms warrant the assignment of a higher disability rating.

Treatment records dated from the time of the Veteran's claim in January 2007 to the date of his first Interferon injection do not approximate the symptoms described in the 40 percent disability rating, or symptoms which closely approximate those described in that rating percentage provision.  In fact, the evidence of record focuses almost exclusively on the Veteran's symptoms during and following his Interferon treatment and the record demonstrates that the Veteran's symptoms were, as demonstrated by the Veteran's own complaints, far more severe during and following his treatment.  The Veteran's hepatitis C is described as having "mild activity" by the Veteran's treating nurse and the Veteran himself merely noted that he had a diagnosis of hepatitis C in his claim for service connection.

Given that the Veteran's hepatitis C is described as mild and is not shown to cause symptoms beyond bleeding and bruising easily and fatigue, a 20 percent disability rating is appropriate for this period on appeal.  The preponderance of the evidence is against an increased rating for this period, there is no doubt to be resolved; and a disability rating in excess of 20 percent is not warranted.

V.  Entitlement to an Initial Disability Rating in Excess of 20 Percent from March 11, 2007 to December 1, 2009

The Board finds that a 100 percent disability rating is appropriate for the period from March 11, 2007 to December 1, 2009.  A 100 percent evaluation is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  From the Veteran's first Interferon treatments, he was shown to experience trouble sleeping, severe fatigue, diarrhea, and nausea.  The Veteran's second round of Interferon treatment is shown to have produced similar symptoms and symptoms to include chills, weight loss and flu-like symptoms.  

The Veteran's incapacitation is supported by the findings of the Veteran's nurse in April 2007 and the Social Security Administration's findings in June 2007 that the Veteran was unable to work.  Dr. M.T.'s September 2009 note that the Veteran was unable to work secondary to Interferon treatment additionally supports a finding of incapacitation.   

The Veteran's own statements and his September 2013 testimony are consistent with the medical findings of record during this period, demonstrating that he was debilitated by his symptoms and unable to even get up for days following his Sunday evening Interferon injections.

Of note, the evidence of record is unclear as to the length of time in between the Veteran's first and second course of Interferon treatments.  The Veteran's own statements regarding the length of his treatments have varied as have the reports of his representative.  Much of the record suggests that the Veteran's first course of treatment ended in March 2008, and notably the Veteran's March 2008 VA examiner reporting that the Veteran had just finished a first course of treatment.  However, an April 2008 treatment note reported that the Veteran had advanced liver disease and a relapse of hepatitis C, and a May 2008 treatment record notes that the Veteran had a good response to treatment with a questionable breakthrough or relapse following treatment.  Thus affording the Veteran the benefit of the doubt, a 100 percent disability rating is warranted for the period between the Veteran's first and last Interferon treatments, from March 11, 2007 to December 1, 2009.  

VI.  Entitlement to an Initial Disability Rating in Excess of 20 percent from December 2, 2009.

Following the completion of Interferon treatment, in January 2010, the Veteran is shown to report feeling better, gaining weight and to have had an improved energy level. 

That is, while the Veteran's symptoms are shown by the evidence of record to have remained following Interferon treatment, his symptoms are shown to have improved and no longer met the level of "near constant debilitating symptoms" as described in the 100 percent disability rating.  The Board is cognizant of the Social Security Administration's findings that the Veteran's reports of fatigue were excessive following the completion of Interferon, however, giving the Veteran the benefit of the doubt, and considering the overwhelming evidence demonstrating the Veteran's symptoms, the Veteran is considered credible in his reports of his symptoms.

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  The Veteran's symptoms are shown to most closely approximate those detailed in the 60 percent disability rating criteria, and a 60 percent disability rating, but no higher, is warranted from December 2, 2010 onward.  

Of note, the Veteran, through his representative, has asserted that a 100 percent disability rating was warranted from December 2010 to June 2010 under Diagnostic Code 7343 for malignant neoplasms of the digestive system.  The Veteran's representative essentially asserts that, because the Veteran underwent a "therapeutic procedure" which the representative equates to chemotherapy, a 100 percent disability rating is warranted for an additional six months following Interferon treatment.  

Disabilities are sometimes rated by analogy where an unlisted disease, injury or residual condition is encountered.  A disability will be rated by analogy from that part of the schedule that most closely identifies the part or system of the body involved, and one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625  (1992); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  Here, however, the evidence does not demonstrate, nor does the Veteran provide a rationale for a finding, that the Diagnostic Code for malignant neoplasm of the digestive system is more appropriate than the Diagnostic Code for hepatitis C.  

The Veteran's representative appears to argue that Interferon treatment is like chemotherapy.  The Board finds, however, that throughout the period on appeal, the Diagnostic Code for hepatitis C best describes the Veteran's symptoms.  Many of the very symptoms described by the Veteran following his Interferon treatment are described in Diagnostic Code 7354 and the symptoms described in that Diagnostic Code best suit his disability as a whole.  While the Veteran's representative suggests that a different Diagnostic Code should be applied, malignant neoplasms of the digestive system are not demonstrated nor does the medical evidence equate Interferon treatment with chemotherapy at any time.  Moreover, while the Veteran suggests that he has memory problems secondary to his hepatitis C, the medical evidence suggests that those problems are related to psychiatric symptoms, which are not considered by the Board in this case.  

The Board finds that, having considered other Diagnostic Codes when considering the symptoms demonstrated by the evidence of record, that Diagnostic Code 7354 adequately considers the Veteran's symptoms and best describes his service-connected disability.  

A 60 percent disability rating under Diagnostic Code 7354, but no higher, is warranted from December 2, 2009.

VII.  Additional Considerations

A review of the record fails to show that a referral for extraschedular consideration is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria contemplate the Veteran's hepatitis C for the entire duration of the appeal.  The Veteran's disabilities are manifested by symptoms to include fatigue, loss of appetite, diarrhea, hepatomegaly, and right upper quadrant pain.  Such manifestations are adequately considered by the disability ratings.  

The Board does not find that the Veteran has described functional effects of each disability separately that are "exceptional" or not otherwise contemplated by the assigned schedular evaluation.  Rather, his description of symptoms is consistent with the degree of disability addressed by each disability evaluation assigned above.  Referral for an extraschedular rating is not warranted.



VIII.  TDIU

The Veteran asserts that he is unemployable due to his service-connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration. 38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

As a result of the Board's determinations, effective December 2, 2010, the Veteran is service-connected for hepatitis C, rated 60 percent disabling, the Veteran is also service connected for tinnitus, rated 10 percent disabling, for peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling, respectively, for hearing loss, rated as noncompensable, and for hypothyroidism, rated as noncompensable.  The Veteran has a total combined rating of 70 percent from December 2, 2010.  Therefore, the criteria set forth in 38 C.F.R. § 4.16(a) is satisfied.  The question remaining then is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities. 

Historically, records reveal that the Veteran last worked in March 2007, prior to his first round of Interferon treatment. The SSA records also reflect that in September 2010, an SSA consultant determined that due to the nature of his service and non-service connected disabilities, the Veteran was unable to work.  

At an August 2012 VA examination, a VA examiner determined the Veteran's service connected conditions precluded gainful employment involving physical and/or sedentary work.  The VA examiner explained that the Veteran's constant fatigue permitted him to work for only 3 to 4 hours a day.  The examiner further noted that the Veteran's peripheral neuropathy would eliminate most physical work and limb swelling would affect him even if he were sitting at a sedentary job.  

To the extent that SSA benefits were awarded due, in part, to non-service connected disorders, the impact of nonservice-connected disabilities on his employability has not been considered.  Nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's nonservice-connected disabilities notwithstanding, the Board finds the August VA examiner's findings sufficient to demonstrate that his service-connected disabilities, predominantly his hepatitis C but also his neuropathy, render him unable to maintain substantially gainful employment.  Moreover, the Veteran's treatment records described in the analysis above, as well has his September 2013 testimony demonstrate that the Veteran is unable to keep a job due primarily to his hepatitis C symptoms.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The Board finds that the evidence of record warrants a grant of TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2013). 


ORDER

Entitlement to an initial disability rating in of 20 percent, from January 11, 2007 to March 10, 2007, is denied.

Entitlement to an initial disability rating of 100 percent, from March 11, 2007 to December 1, 2009, is granted.


	(CONTINUED ON NEXT PAGE)





Entitlement to an initial disability rating of 60 percent from December 2, 2009 is granted.

Entitlement to a TDIU is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


